                     Case 18-18642     Doc 48     Filed 10/18/19    Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

IN RE:                                        *
                                              *
KAREN COOKSON                                 *       Case No.: 18-18642
       Debtor                                 *       Chapter 13
*      *      *       *      *         *      *       *      *      *    *             *   *
BSI Financial Services, Inc.                  *
       Movant                                 *
v.                                            *
                                              *
KAREN COOKSON                                 *
                                              *
ROBERT THOMAS II                              *
    Respondent(s)                             *
                                              *
*         *     *       *      *       *      *       *      *       *       *         *   *

                            RESPONSE TO NOTICE OF DEFAULT

       NOW COMES, Karen Cookson, Debtor/Respondent by and through her attorney,
Nicholas J. Del Pizzo, III, and hereby respond to the Notice of Default and for cause states:

                1.      That Debtor denies the allegations in the Notice of Default.

          WHEREFORE, Debtor respectfully requests a hearing be scheduled with regard to this
matter.

                                              Respectfully submitted,

                                              /s/Nicholas J. Del Pizzo, III
                                              Nicholas J. Del Pizzo, III, 24666
                                              7222 Holabird Avenue
                                              Baltimore, MD 21222
                                              410-288-5788
                                              email: njdelpizzo@aol.com
                 Case 18-18642     Doc 48    Filed 10/18/19      Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of October, 2019, I reviewed the Court's
CM/ECF system and it reports that an electronic copy of the Debtors' Response to Notice of
Default will be served electronically by the Court's CM/ECF system on the following:

Robert S. Thomas ECF@ch13balt.com, rthomas13@ecf.epiqsystems.com

Joshua Welborn bankruptcymd@mwc-law.com, bankruptcymd@ecf.inforuptcy.com

       I HERBY FURTHER CERTIFY that on the 18th day of October, 2019, a copy of the
Debtor's Response to Notice of Default was also mailed first class mail, postage prepaid to:

Office of the US Trustee     Karen Cookson                    Douglas Cookson
101 W. Lombard St.           1249 Pekin Road                  1249 Pekin Road
Suite 2625                   Pasadena, MD 21122               Pasadena, MD 21122
Baltimore, MD 21201



                                          /s/Nicholas J. Del Pizzo, III
                                          Nicholas J. Del Pizzo, III
